Citation Nr: 0946350	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  08-13 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to 
May 1966.  He also has unverified periods of Reserve service 
from 1966 to 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.  

In October 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran avers that he has a right shoulder disability due 
to active service.  After reviewing the record, the Board 
finds that VA has not completed its duty to assist under the 
VCAA.  For the reasons noted below, the Board finds that the 
Veteran should be afforded a VA examination to determine the 
extent and etiology of any right shoulder disability.  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease, and (4) insufficient competent 
evidence of record for VA to make a decision.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In the present case, the evidence of record includes the 
Veteran's statements that he was a squad leader of a machine 
gun unit in the Marine Corps Reserve, and that he fired a 
machine gun on numerous occasions without the benefit of 
recoil protection.  The Veteran's DD 214 reflects that he was 
on active duty for training (ACDUTRA) from November 1965 to 
May 1966 and had a military occupational specialty of 
rifleman.  The Veteran's service treatment records reflect 
that he was in the Marine Corps Reserve from May 1967 to 
October 1971.  

The Veteran's service treatment records (STRs) reflect that, 
upon examination, his shoulder was normal in April 1966, May 
1967, April 1968, and October 1970.  STRs dated in October 
1965, May 1967, April 1968, and November 1968, reflect 
reports of numerous other problems, but are negative for any 
complaint of, or treatment for, right shoulder pain.

The evidence of record includes medical correspondence, dated 
in November 2007, from Dr. S.P.M., which states that the 
Veteran, in 1995, had mild narrowing of the distal acromial 
humeral distance to suggest the possibility of rotator cuff 
impingement.  Correspondence from Dr. S.P.M., dated in April 
2008, reflects the opinion of Dr. S.P.M. that it is 
"conceivable" that the Veteran's history of weapon firing 
could have predisposed him to chronic shoulder pain.

A radiology record from St. M. hospital, dated in July 2009, 
reflects that the Veteran had mild degenerative changes of 
the right shoulder.  

A lay statement, dated in November 2007, from a friend of the 
Veteran's, reflects that the Veteran began experiencing 
shoulder pain "a few years after he got out of the 
service", and that, in the past 40 years, the Veteran 
eventually gave up bowling and playing golf.  In a statement, 
received in March 2008, the Veteran avers that in his late 
twenties and thirties, he bowled and played golf at least 
monthly.  The Board notes that this would have been post 
military service.

Because the evidence reflects that the Veteran fired a weapon 
in service, has mild degenerative changes of the right 
shoulder, and that his weapon firing could have conceivably 
predisposed him to shoulder pain, the Board finds that a VA 
examination is warranted.  See McLendon, supra.

The Board notes that Dr. S.P.M.'s opinion was based on a 
history provided by the Veteran, the Veteran's spouse, and a 
friend of the Veteran.  Because the Veteran has contended 
that his right shoulder disability is due to numerous firings 
of a machine gun, the Board finds that the approximate number 
of days of the Veteran's service may be useful to the VA 
examiner.  The Veteran's service personnel records reflect 
that the Veteran had ACDUTRA for approximately two weeks each 
in August 1967, June 1968, August 1969, August 1970, and 
August 1971.  In this regard, the Board notes that the 
Veteran's STRs indicate that, due to an ankle injury, he was 
unable to participate in drill duty between March 1969 and 
October 1969, when he was returned to light duty.  In sum, 
the evidence of record reflects that the Veteran had 
approximately six months of initial ACDUTRA, and then a total 
of approximately eight weeks of ACDUTRA over the subsequent 
five years.  

The Board notes that Dr. S. P.M. stated that he had treated 
the Veteran for right shoulder pain between 1995 and October 
2005; however, no such records are associated with the claims 
file.  The Board finds that VA should attempt to obtain such 
records.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical treatment 
facilities in which he was treated for his 
right shoulder, to include Dr. S.P.M.  
After obtaining a completed VA Form 21-
4142, the AOJ should attempt to obtain any 
pertinent medical records, not already 
associated with the claims file.

If any search for any such records yields 
negative results, this fact should be 
noted in the claims folder.  Any documents 
received by VA should be associated with 
the claims folder.

2.  Thereafter, the appellant should be 
afforded a VA examination to determine the 
extent and etiology of any current right 
shoulder disability.  All necessary tests 
should be performed.  The examiner is 
requested to furnish an opinion concerning 
whether it is at least as likely as not (50 
percent or greater) that the appellant's 
right shoulder disability is causally 
related to the appellant's active service.  

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  The examiner's opinion should 
discuss the Veteran's 1995 diagnosis of a 
mild narrowing of the distal acromial 
humeral distance, the Veteran's activities 
of bowling and golf, the Veteran's military 
MOS in the Reserve, and the opinion of Dr. 
S.P.M, as well as any other pertinent 
evidence of record.  The examiner should 
review the claims folder, to include this 
remand, and this fact should be noted in 
the accompanying medical reports.  

The appellant should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2009).  

3.  Thereafter, readjudicate the issue of 
entitlement to service connection for a 
right shoulder disability.  If the benefit 
sought is not granted, issue a supplemental 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


